 ALLIS-CHALMERS CORP.Allis-Chalmers CorporationandInternational Unionof United Automobile,Aerospace and Agricul-tural Implement Workers.Cases 13-CA-22505and 13-CA-2216430 September 1987DECISIONAND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 30 March 1987 Administrative Law JudgeWallace H. Nations issued the attached decision.The Respondent filed exceptions and a supportingbrief. IThe National Labor RelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions, to modify the remedy,2 and to adoptthe recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Allis-Chalmers Corporation, Batavia,Illinois, itsofficers,agents, successors, and assigns, shall take the actionset forth in the Order.iFollowing submission of this case to the Board,the Respondent fileda motion to reopen the record to consider a bankruptcy petition,which itfiledin the UnitedStates BankruptcyCourt for theSouthern District ofNew York on 29June 1987 The Respondent contends that the bankrupt-cy petitionshould beconsidered as further evidence of its poor financialcondition,whichexcuses its otherwise unlawful action.The Respondentfurther argues that even assuming its economic defense is rejected and itis found in violationof the Act,the bankruptcy petition should be consid-ered in determining whether the Board should provide for a remedy ofmonetary reliefWe deny the motion as it proffers evidence concerningan alleged event that occurred after the close of the hearingK & E BusLines,255 NLRB 1022fn 2 (1981) We further note that a bankruptcypetition does not preclude the Board from fully remedying prepetitionunfair labor practices SeeEdward Cooper Painting,273 NLRB 1870(1985)2In accordance with our decisioninNewHorizonsfor theRetarded,283 NLRB 1173 (1987),interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26US C. § 6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendmentto 26 U S C § 6621) shall becomputed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)Douchan Pouritch, Esq.,for the General Counsel.Charles I Cohen, Esq.,of Washington, D.C., for the Re-spondent.IrvingM. Friedman, Esq.,of Chicago,Illinois,for the Pe-titioner.DECISIONSTATEMENT OF THE CASE219WALLACE H. NATIONS, Administrative Law Judge.InternationalUnion, United Automobile, Aerospace andAgriculturalImplementWorkers of America, UAW(Union) on 21 April 1982 filed a charge in Case 13-CA-22164 and on 30 August 1982 filed the charge in Case13-CA-22505. On 4 October 1982 theRegionalDirectorfor Region 13 issued an order consolidating cases, whichallleges 8(a)(5) violations of the Act by Allis-ChalmersCorporation (Respondent).A hearingin these caseswas held on 12 January 1987before me in Chicago,Illinois.Briefs were received fromthe General Counsel and ChargingParties.1.THE BUSINESS OF THE RESPONDENTRespondent is a manufacturer of industrial productsmaintaining facilities throughout the United States. At alltimesmaterial to these proceedings, Respondent main-tained a warehousing facility located in Batavia, Illinois.Respondent admits and I find that it has been at all timesmaterial an employerengaged incommerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Procedural BackgroundThe procedural background of these cases is necessaryto a full understanding of the issues involved. This back-ground was stipulated to by the parties at the hearing.A petition for a representation election was filed bytheCharging Party, the International Union, UnitedAutomobile,Aerospace and AgriculturalWorkers ofAmerica, UAW (the Union) on 13 July 1979 (Case 13-RC-15189). Pursuant to a stipulation for certificationupon consent election agreement, an election was heldon 31 August 1979 in a unit consisting of the warehouseand warehouse maintenance employees of Allis-ChalmersCorporation (Allis-Chalmers or the Company) at its Ba-tavia, Illinois facility. There were approximately 201 eli-gible voters, and 96 ballots were cast for the Union and81 againstthe Union (Case 13-RC-15189).Allis-Chalmers timely filed objections to conduct af-fecting results of an election (objections) specifying nu-merous threats, misrepresentations, and bribery of em-ployees to show support for the Union. On 12 December1979 the then Regional Director for Region 13, withoutholding a hearing, issued a report on objections recom-mending that the objections be overruled and the unioncertified.Allis-Chalmers filed timely exceptions with theBoard requesting that the election be set aside or that ahearing be held. On 27 March 1980 the Boardissued aDecision and Certification of Representative adoptingtheRegional Director's findings and recommendations.286 NLRB No. 17 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDuring its consideration of Allis-Chalmers'exceptions tothe Regional Director's report on objections,the Boarddid not review the materials compiled during the investi-gation of the objections.A certification test 8(a)(5)proceeding ensued (Case13-CA-19918).On 30 September 1980 the Board issueda Decision and Order(252 NLRB 606)finding that Allis-Chalmers had violated Section 8(a)(1) and(5) of the Actby refusing to bargain with the Union.Thereafter,the Board filed an application for enforce-ment of its Order with the United States Court of Ap-peals for the Seventh Circuit.On 16 June 1982 the courtdenied enforcement of the Board'sOrder,set aside thecertification on which it was based,and remanded thematter to the Board for further proceedings (680 F.2d1166).Subsequently,on 19 January 1983, the Board acceptedthe remand and on 11 April 1984 the Board issued anOrder remanding for hearing,mandating that the recordin Case 13-CA-19918 be reopened and a hearing be heldbefore an administrative law judge.That hearing washeld before Administrative Law Judge Claude R. Wolfeon 13 June,7, 30, and 31 August,and 16 October 1984.On 15 January 1985 Judge Wolfe issued his supple-mental decision ordering that the Company'sobjectionsbe overruled and that the Board's previous Decision andOrder 252 NLRB 606 (1980), finding violations of Sec-tion 8(a)(1) and(5) of the Act, be reaffirmed.The Com-pany filed exceptions and, on 13 February 1986, theBoard issued a Second Supplemental Decision (278NLRB 561) affirming the decision and ordering theCompany to bargain with the Union.The Board'sOrderhas been complied with and that case has been closed.Meanwhile,two events have occurred.First,in June1983, apart from the certification contest, Allis-Chalmersbegan recognizing and bargaining with the Union for theBatavia unit employees.Second,as of 24 May 1985,Allis-Chalmers has no longer owned or operated the Ba-tavia,Illinois facility that was subject of the Board pro-ceedings.Rather,since that time,that facility has beenowned and controlled by Deutz-AllisCorporation, anentitynot commonly owned or controlled by Allis-Chalmers Corporation.Deutz-Allis Corporation has beenrecognizing and bargaining with the Union for its Bata-via employees.Deutz-Allis Corporation is not a party to,and did not appear at,the proceedings concerning thesubjectcases.B. The Allegationsof theComplaintThe complaints allege that the Respondent violatedSection 8(a)(5) of the Act when it changed the terms andconditions of employment for employees in the Bataviabargaining unit in the following manner:1.About 1 March 1982 it reduced the paid holidaysfrom 10 plus 1 floating holiday to 8 holidays plus 2 float-ing holidays per year.2.About 1 March 1982 it reduced vacations for 1982by 20 percent.3.About 1 April1982 it instituted a wage freeze.4.About 1 April 1982 it discontinued the tuition reim-bursement plan.5.About 1 April 1982 it discontinued the U.S. SavingsBond program for employees with good attendancerecords.6.About 1 September 1982 it reduced the wages ofthe employees by 10 percent.There were essentially no facts in dispute concerningthe allegations of the complaint.There is no contentionby the parties that the actions taken by Respondent weredone for discriminatory and/or antiunion purposes. Theactions taken as alleged in the complaint were for eco-nomic reasons that will be discussed and detailed hereaf-ter.All the bargaining unit employees of Allis-ChalmersatBatavia were salaried at all times material to theseproceedings.The facts relating to each allegation set outabove will be stated below, separately.Allegation of complaint in Case 13-CA-22164 thatAllis-Chalmers reduced paid holidays from 13 to 10 peryear and instituted 2 floating holidays per year:Allis-Chalmers,as a matter of corporate policy,decided thatall salaried employees in the United States,of whomthere were about 8000,were to be held to a maximum of10 holidays per year.At Batavia,thismeant that the thenexisting 10 plus 1 floating holiday plan was changed to 8plus 2 floating holidays for all salaried employees, in-cluding those in the collective-bargaining unit.Thischange was in effect until 23 May 1985,the last date thatAllis-Chalmers owned and operated the Batavia facility.Allegation of complaint in Case 13-CA-22164 thatAllis-Chalmers reduced vacations for 1982 by 20 percent:This change occurred on 1 March 1982,and applied toall 8000 salaried employees.Itwas a one-time reductionand full vacations were restored effective 1 January 1983at Batavia and elsewhere.Allegation of complaint in Case 13-CA-22164 thatAllis-Chalmers instituted a wage freeze:Early in 1982, awage freeze was instituted for all salaried employees inthe agricultural business group,of whom there wereabout 1500,including those at Batavia.On 1 July 1982the freeze was made applicable to the remaining 6500salaried employees. The freeze continued until May 1984.Allegation of complaint in Case 13-CA-22164 thatAllis-Chalmers discontinued the tuition reimbursementplan:Effective 1 April 1982, all Allis-Chalmers facilitieswere instructed to discontinue the tuition reimbursementplan,which was in effect for all 8000 employees. Thetuition reimbursement plan was not a program for gener-alized education.Rather, it was to assist an employeewith training in his particular job. At Batavia,between1976-1982 that plan had been used by two of three em-ployees who took technical courses lasting less than anacademic semester.The cost of each course was less than$100. In 1984 the tuition reimbursement plan was rein-stated companywide with again but few employees atBatavia participating.Allegation of complaint in Case 13-CA-22164 thatAllis-Chalmers discontinued the U.S. Savings Bond pro-gram for employees with good attendance records: Lessthan 1 year before 1 April 1982, Allis-Chalmers had insti-tuted a program giving employees with perfect attend-ance records for 3 consecutive months a $50 U.S. savingsbond.Approximately 10 employees received an award ALLIS-CHALMERS CORP.221under the program. Effective 1 April 1982 Allis-Chalmers discontinued this program and it remained dis-continued until 23 May 1985, the last day Allis-Chalmersowned and operated the Batavia facility.Allegation of complaint in Case 13-CA-22505 thatAllis-Chalmers unilaterally reduced the wages of the Ba-tavia employees by 10 percent: A 10-percent salary re-duction did go into effect on 1 September 1982. At thispoint in time, the United States Court of Appeals for theSeventh Circuit had denied enforcement of theBoard'sbargainingorder, set aside the certification on which itwas based, and remanded the matter to the Board forfurther proceedings. The reduction applied to all 8000salaried employees of Allis-Chalmers. The reductionswere made companywide even to profitablebusiness seg-ments.The agricultural business group, of whichBataviawarehouse was a part, was losing massive amounts ofmoney. Among others, the reduction applied to othersalariedwarehouse employees of Allis-Chalmers includ-ing those in Atlanta, Columbus, Syracuse, Des Moines,Dallas,and Kansas City.There was a two-step restoration of the salary reduc-tion.Effective 1 January 1984 the cut was restored pro-spectively by adding the 10 percent directly into thepaychecks of the employees. The portion of the restora-tionwas done simultaneously for all 8000salaried em-ployees including those at Batavia.The other aspect of the restoration involved the grant-ing of Allis-Chalmers common stock that was to restorelost salary for the period from 1 July through 31 Decem-ber 1983. At the time this restoration was announced,June 1983, Allis-Chalmers was recognizing and bargain-ing with the Union. Nicholas Jordan, Respondent's di-rector of industrial relations, testified without contradic-tion that during thebargainingfor a collective-bargain-ing agreement, it was contemplated by both the Compa-ny and the Union that, if the terms for a collective-bar-gaining agreementwere agreed to, the Union would seekwithdrawal of the subject unfair labor practice charges.However, as no comprehensiveagreementwas reached,in September 1984, Allis-Chalmers issued common stockto its employeesin an amountequal to the loss each em-ployee had incurred for the period 1 July-31 December1983.C. Economic Circumstances of Allis-ChalmersThe actions taken by Allis-Chalmers, which are al-leged to be lawful in the complaints, were taken for eco-nomic reasons.What followsnext is a description of theeconomic circumstances facing Allis-Chalmers at thetime before and after those actions were taken.In late 1981Allis-Chalmersbegan suffering from finan-cial and economic problems. In 1981 the Company lost$29million including a $46 million loss in the fourthquarter.Allis-Chalmers lost $207 million in 1982, $133million in 1983,$261 million in 1984, and $168 million in1985.These losses translated into declines in Allis-Chalmers' stock. There was a $2.86 per share loss for1981, $17.24 for 1982, $11.14 for 1983, $19.26 for 1984,and $12.27 for 1985.The price of Allis-Chalmers' common stock wentdown from a price of approximately $30 per share in theperiod just prior to 1982 to a current price of $3. Divi-dends on Allis-Chalmers' common stock ceased in thefourth quarter of 1981 and there have been none de-clared since then. Dividends on Allis-Chalmers preferredstock have been suspended since 1982.These losses referred to above led Allis-Chalmers tosell or close the following facilities:LocationWest Allis, WIFoundryDecatur,IL PlantSt. Louis,MO PlantOxnard,CA PlantWest Allis, WIMarineDiesel Div.Louisville, KY PlantLexington,SC PlantLos Angeles, CAPlantLaPorte, IN PlantMemphis, TNWarehousePt.Washington, WIPlantGrant, FL Plant1982DispositionClosedClosedSoldClosedClosedClosedClosedClosed1983ClosedClosedSoldSold1984Cambridge, MA Plant ClosedYork,PA PrecisionComponents Div.SoldAurora,IL PlantClosed1985West Allis, WITractor PlantClosedBatavia, ILWarehouseSoldIndependence, MOPlantSoldTopeka,KS PlantSoldVictor, NY PlantClosedMoline,IL PlantClosed1986Minneapolis, MNWarehouseClosedMatteson,IL PlantClosedHarvey, IL PlantClosedYork, PA HydroTurbine Div.SoldSan Francisco, CARepair ShopSoldShreveport, LARepair ShopSoldPhiladelphia, PARepair ShopSold 222DECISIONS OF THE NATIONALLABOR RELATIONS BOARDDenver, CO RepairShopClosedThe sale or closing of the facilities listed above carriedwith it, of course, a severe curtailment in employment.At the end of 1981, Allis-Chalmers employed approxi-mately 30,000 individuals; currently, it employs approxi-mately 11,000 individuals.At the following times, Allis-Chalmers had approxi-mately the following number of salaried unit employeesat Batavia:March 1982156April 1982155September 1982149June 1983142January 1984142May 1985133In 1983 Allis-Chalmers applied for waiver by the In-ternal Revenue Service of a $26 million funding require-ment for certain of its pension plans. The test for thegranting of this waiver was whether there was "substan-tialbusiness hardship" involved. The Internal RevenueServicegranted this request.Even though Allis-Chalmers received the waiver, in 1985 Allis-Chalmersterminated 11 of its pension plans for economic reasons.The Pension Benefit Guaranty Corporation appointed atrustee and assumed responsibility for the plan's approxi-mate $170 million in unfunded vested benefits.In an effort to turn its economic picture around, Allis-Chalmers attempted to achieve concessions on manyfronts. Lenders of the Company waived interest and pen-altypayments. Breaches of covenants were forgiven.Lenders took equity interest in exchange for debt, there-by reducing their holdings to a fraction of that owed.Officers of Allis-Chalmers took a 5-percent cut evenbefore the 1 September 1982 reduction, which was thenmade applicable to them in the form of an additional 5-percent cut. Directors of the company took a 40-percentcut.Suppliersof Allis-Chalmers were asked to extend theperiod of time for payment and to reduce prices of mate-rials and services anywhere from 7 to 20 percent. Manyof these suppliers granted those concessions.WhereAllis-Chalmershadestablishedcollective-bargainingagreements covering hourly employees, Allis-Chalmersroutinely sought, and usually obtained, labor cost conces-sions during negotiations for new contracts.During the relevant time period, the Company effect-ed no unilateral changes in wages or benefits for itshourly employees who were inbargainingunits coveredby collective-bargaining agreements.Instead,with re-spect to those employees, the Company waited for theexpiration of each particular contract in attempting tonegotiate wage and other reductions to effect cost sav-ings.At the time that the events in question occurred, Re-spondent had only one bargaining unit of salaried em-ployees covered by a collective-bargaining agreement.This unit involved designers at Respondent's West Allis,Wisconsin facility represented by UAW Local 1164. Asitdid at Batavia, about 1 September 1982, Respondentunilaterally cut this unit's wages by about 10 percent.The Union took this wage cut to arbitration and won thearbitration.Allis-Chalmers paid the involved employeesbackpay.Discussionand ConclusionBoth the Respondent and the General Counsel agreethat the Board has consistently held that economic ne-cessity of any kind is not a defense to an unfair laborpractice charge based on the repudiation of the monetaryprovisions of the collective-bargaining agreement. Theyalso agree that the Board has generally held that an em-ployer acts at its peril in making changes in terms andconditions of employment while objections to an electionare pending and a final determination on those objectionshad not yet been made. Thus, where determination onthe election objections ultimatelyresults incertificationof the representative, the Board has ruled that an em-ployer's interim changes in terms and conditions of em-ployment violate Section 8(a)(1) and (5) of the Act.InNLRB v. Katz,369 U.S. 736, 748 (1962), the Su-preme Court held that an employer violated Section8(a)(5) of the Act, when, engaged in bargaining with theunion for an initial contract, it made unilateral changes inmatters that were the subject of mandatory bargainingunder Section 8(d) of the Act. However, inNLRB v.Katz,supra, the Court added that it did not "foreclose apossibility that there might be circumstances which theBoard could or should accept as excusing or justifyingunilateralaction."InMike O'Connor Chevrolet,209NLRB 701, 703(1975), enf. denied on other grounds 512 F.2d 684 (8thCir. 1975), the Board stated:The Board has long held that, absentcompellingeconomic considerationsfor doing so, an employeracts at its peril in making changes in terms and con-ditions of employment during the period that objec-tions to an election are pending and the determina-tion has not yet been made. And where the final de-termination on the objections results in the certifica-tion of a representative, the Board has held the em-ployer to have violated Section 8(a)(5) and (1) forhaving made such unilateral changes. Such changeshave the effect of bypassing, undercutting, and un-dermining the union's status as the statutory repre-sentative of the employees in the event a certifica-tion is issued. To hold otherwise would allow anemployer to box the union in on future bargainingpositions by implementing changes of policy andpractice during a period when objections or deter-minative challenges to the election are pending. Ac-cordingly, since we have already determined in thiscase that the Union should be certified, we find,contrary to the Administrative Law Judge, that Re-spondent was not free to make changes in terms andconditions of employment during pendency of post-election objections and challenges without first con-sulting with the Union. [Emphasis added.]InVan Dorn Plastic Machinery Co.,265 NLRB 864,865 (1982), enfd. in part as modified 736 F.2d 343 (6thCir. 1984), the Board stated: ALLIS-CHALMERS CORP.223Contrary to the Administrative Law Judge, wedo not believe that the term"business necessity,"without more,encompasses the concept of "compel-lingeconomic considerations."Indeed,the fairimport of the Board's statements inMike O'ConnorChevroletisthat the circumstances amounting to"compelling economic considerations"would berare.Thus,"business necessity" may well encom-pass considerations beyond the realm of"compel-ling economic considerations."Indeed that whichmakes good"business"sense is not at all the equiva-lent of a "compelling economic consideration."Both Respondent and the General Counsel, whileciting theVan Dorn and Mike O'Connorcases have notnoted any case subsequent to these in which the Boardhas actually found"compelling economic considerations"that excused an employer'sunilateral changes in termsand conditions of employment during the period the ob-jections to an election are pending and a final determina-tion has not yet been made.Turning to the case in question, the Board held thatRespondent violated Section 8(a)(5) of the Act when itrefused to bargain with the Union for the Batavia ware-house employees after the Union won the representationelection that was held on 31 August 1979.Allis-Chalmers,278 NLRB 561 (1986).Respondent does not dispute thatthere existedaMike O'Connor ChevroletsituationwhenRespondent made in 1982 the unilateral changes in mat-ters that were the subject of mandatory bargaining underSection 8(d) of the Act as alleged in the complaint andas admitted in its answer to the complaint.Respondent was, therefore, required to bargain withthe Union in 1982 before making its unilateral changes,unless Respondent could show that it had"compellingeconomic considerations"for not doing so. Consequent-ly, the main issue in this case is:Did Respondent provethat it had"compelling economic considerations" for notbargainingwith the Union concerning its unilateralchanges at the Batavia warehouse?Allis-Chalmers'financial condition from 1981 through1985 is detailed in the facts found above.Without reiter-ating those details at this point,Iwould agree with theRespondent that its financial condition was dire and canonly be considered extremely poor during the entireperiod.However,I do not find that its economic condi-tion constituted "compelling economic considerations"requiring it to unilaterally make changes in the terms andconditions of employment of the Batavia bargaining unit.With the sole exception of its bargaining unit of de-signers atWest Allis,Wisconsin,Respondent recognizedthat it would be required to bargain for cost-cutting con-cessionswith its unionized employees and waited untilthe expiration of existing contracts to seek such conces-sions.In the one instance when it did not wait for theexpiration of the contract and made the unilateral cuts,the Company was required in arbitration to restore thecuts it unilaterally made.Clearly, Respondent,recogniz-ing that it needed to effect cost-cutting measures in 1981and 1982, could have begun bargaining in good faithwith the Union with respect to the Batavia unit andsought the agreement of the Union and the employees inaccepting the changes that it made unilaterally.Had theCompany bargained in good faith to impasse,itcouldhave lawfully implemented the changes that it did imple-ment without bargaining.I can find no convincing evi-dence in the record that would show why the Companywas compelled to take the unilateral actions rather thanattempting to bargain over these actions with the Unionon behalf of the Batavia unit.To the contrary,the Com-pany only a year later began bargaining with the Unionand continued bargaining up until the sale of the Bataviafacility in 1985.The cost savings made possible by the implementationof the unilateral changes for the Batavia unit from onlyan extremely small portion of the Company's overall costand certainly not such a significant portion of those costsas to justify making the changes unilaterally withouteven attempting to bargain over them in good faith. Re-spondent argues that if it made exceptions to its cost-cut-ting actions,itwould have destroyed the equality of sac-rifice needed in order to make the program work. I donot find that this argument has merit.The Companynever afforded the Batavia unit the opportunity to volun-tarily share in the sacrifices being made by other em-ployees of the Company. Had the Company bargainedwith the unit's representative and asked for the sacrificesto be accepted by the employees in the unit and noagreement or mutually satisfactory ground being found,the Company could have then,as noted above,made thechanges it did, without fear of legal sanction.However,the Company chose to bypass its employees'chosen representative and, as stated in the cases citedabove,"acted at its peril." I find that by refusing to bar-gain with the Union during the pendency of its objec-tions to the election and the final determination on theissue of certification,the Company's unilateral actions inchanging the terms and conditions of employment, as al-leged in the complaint,constitute a violation by it ofSection 8(a)(5) and (1) of the Act.The Respondent also offers three other defenses that Ifind have no merit in the circumstances.Itfirst arguesthat there should be no violation of the Act found for itsunilateral 10-percent salary cut in September 1982 be-cause on 16 June 1982, the United States Court of Ap-peals for the Seventh Circuit denied enforcement of theBoard's bargaining order, set aside the certification onwhich it was based,and remanded the matter to theBoard for further proceedings.Respondent urges that byvirtue of the court order,there was no certification and,hence,no reason for the Union to be accorded recogni-tion.I consider the Company's position as of September1982 no different than its position while the matter waspending on appeal on objections before the Board. Thedate of the final certification would revert back to thedate of the certification being appealed and thus Re-spondent acted in its peril throughout the entire proce-dure in effecting unilateral changes without bargaining.Its own actions in beginning bargaining with the Unionin 1983 belie its position in this regard as well, as theBoard did not issue its final order in the proceeding onthe election until 13 February 1986. Yet,while the casewas still the same status as it had been in 1982, the Com- 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpany considered itself obligated in 1983 to begin bargain-ing.Next, Respondent urges that the complaint should bedismissed because the Union failed to request bargainingrespecting the unilateral changes that it proposed, thoughthe Union had notice prior to the institution of at leastsome of these changes. In this regard, I would point outthat the Union had requested bargaining well before 1982and had filed a charge with the Boardresulting in acomplaint in Case 13-CA-19918 alleging Respondent'srefusal to recognize the Union and bargain with it. I findthat during the pendency of that action to request furtherbargainingwould have been futile and unnecessary. Cer-tainly, under these circumstances, the filing of the unfairlabor practice charges involved in these proceedings re-flect the Union's continued interest in the bargaining unitand its continued desire to bargain over the terms andconditions of employment of the employees in the Bata-via bargaining unit.Last, Respondent requested in the event that a viola-tion of the Act is found in these proceedings, as is thecase, that the Board not provide for monetary relief. Iturges that no monetary relief should be awarded becausethe Company's difficult economic conditions made theEmployer's action inevitable and there is no charge ofantiunion animus.On brief, Respondent argues that it is undisputed thatAllis-Chalmers had no antiunion animus in taking the ac-tions complained of. Rather, Respondent was unquestion-ably reacting to its economic circumstances. Given theeconomic realities of the situation, it urges that it isproper to infer that the Union would not have been suc-cessful, through bargaining, in convincing the Companynot to apply its uniform policy of reductions for all sala-ried employees.Ifind that if Allis-Chalmers believed that the Unionwould not have been successful through bargaining inconvincing the Company not to make the changes that itdid, that it could have bargained with the Union overthe changes in good faith and then implemented thechanges. It took the actions that it did with full knowl-edge of the possible monetary liabilities which mightresult from its actions. By so doing, it took a knowledge-able gamble. Now that it has lost that gamble, it asks tobe relieved of the responsibilities that will result from theloss. Ido not find that this requested relief is warranted.Having found that the Company was not faced with eco-nomic conditions so compelling that it justified refusal tobargain over the changes it desired to implement withthe Union, I cannot now find any circumstances so com-pelling that would warrant relieving Respondent of thelegal obligationsit incurred by taking the actions it did.CONCLUSIONS OF LAW1.Allis-ChalmersCorporationis an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. InternationalUnion, United Automobile,Aerospaceand Agricultural ImplementWorkers of America, UAWisa labor organization within the meaning of Section2(5) of the Act.3.Respondent violated Section8(a)(1) and(5) of theActwhen,without bargainingwith the Union, itchanged the terms and conditions of employment of theemployees in the Batavia bargaining unit in the followingmanner:(a)About 1 March 1982 it reduced the paid holidaysfrom 10 holidays plus 1 floating holiday to 8 holidaysplus 2 floating holidays per year.(b)About 1 March 1982 it reduced vacations for 1982by 20 percent.(c) About 1 April 1982 it instituted a wage freeze.(d) About 1 April 1982 it discontinued its tuition reim-bursement plan.(e)About 1 April 1982 it discontinued its U.S. SavingsBond Program for employees with good attendancerecords.(f)About 1 September 1982 it reduced the wages ofthe employees by about 10 percent.REMEDYHaving found that Respondent unlawfully unilaterallychanged the terms and conditions of employment of em-ployees in the Batavia bargaining unit in the manner setout immediately above in the conclusions of law sectionof this decision, paragraphs 3(a)-(f), I order Respondenttomake its employees in the Batavia bargaining unitwhole for any loss of benefits resulting from Respond-ent's unlawful conduct. The amount of backpay deter-mined to be owed the employees shall be paid with inter-est to be computed in accordance with the formula setforth in F.W. Woolworth Co.,90 NLRB 289 (1950), withthe interest thereon computed in the mannner generallydescribed inFlorida Steel Corp.,231 NLRB 651 (1977).See generallyIsisPlumbing Co.,138 NLRB 716 (1962).Iwill not order Respondent to restore the status quoby rescinding its unilateral changes for the reasons that ithas already rescinded most if not all of the changes andithas sold the Batavia facility to a third party and nolonger has any legal connection with the facility or theunit.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Allis-Chalmers Corporation,Batavia,Illinois, itsofficers,agents, successors, and assigns, shall1.Cease and desist from(a)Refusing, in violation of Section 8(a)(5) and (1) ofthe Act to recognize, meet, and bargain with the Unionas the certified, exclusive collective-bargaining represent-ative of the certified bargaining unit of Respondent's em-ployed at Batavia, Illinois, before instituting unilateralchanges in the unit's terms and conditions of employ-ment, including reducing paid holidays, reducing vaca-1If no exceptions are filed asprovided by Sec 102.46of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec102 48 of theRules,be adopted by theBoardand all objections to them shall be deemed waived for all pur-poses ALLIS-CHALMERS CORP.tions, instituting a wage freeze, discontinuing the tuitionreimbursement plan, discontinuing the U.S. Savings BondProgram for employees with good attendance records,and reducing the wages of its employees in the unit.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed under Section 7 or the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make the employees in its Batavia, Illinois bargain-ing unit whole for lost earnings and benefits as describedin the remedy section of this decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at the involved Batavia, Illinois warehouse fa-cility, if its current owner is willing, copies of the at-tached notice marked "Appendix."2 Copies of the notice,on forms provided by the Regional Director for Region13,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the noticereading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "225(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT unlawfully refuse to recognize, meet,and bargain with International Union of United Automo-bile,Aerospace and Agricultural Implement Workers asthe certified, exclusive collective-bargaining representa-tive of the bargaining unit of Allis-Chalmers Corporationemployees at Batavia, Illinois, before instituting unilateralchanges in the bargaining unit's terms and conditions ofemployment, including reducing paid holidays, reducingvacations, instituting a wage freeze, discontinuing the tui-tion reimbursement plan, discontinuing the U.S. SavingsBond program for employees with good attendancerecords, and reducing the wages of our employees in theunit.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of yourrights guaranteed under Section 7 of the Act.WE WILL make our employees in the $atavia,Illinoisbargaining unitwhole for lost earnings and benefitswhich resulted from our unlawful unilateral actions.ALLIS-CHALMERS CORPORATION